I concur in the result on the theory that the present proceeding is in certiorari, but I dissent from that portion of the discussion which indicates that a guardian may bind his ward in settlement of litigation without authorization from the district court or a judge thereof. Such compromise and settlement amounts to the management of the ward's affairs. Hence, under the provisions of Section 12581 of the 1927 Code, it can be done only "under *Page 1031 
proper orders of the court or a judge thereof," after due application therefor.
In Kreamer v. Wendel, 204 Iowa 20, cited in the opinion, there was an application to the court for authority to compromise, and thereupon the district court duly made a formal order authorizing the settlement. Order of court in the premises is something more than a mere verbal statement by the judge. Some entry must be made on the records which makes the authorization an official order, as distinguished from a mere informal consent, orally stated, and not rising to an official sanction.
ALBERT and GRIMM, JJ., join in this special concurrence.